DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.

(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: priority and related application in page 2, all the blank applications No. must be filled out.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-79 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 2016/0232489) in view of Delin et al. (US 7,133,800).
      Regarding claims 1, 31, 58, Skaaksrud discloses a method for securely monitoring a shipping container for an environmental anomaly using elements of a wireless node network having at least a plurality of sensor-based ID nodes disposed within the shipping container and a command 
     Skaaksrud discloses all the limitations set forth above but fails to explicitly disclose transmitting, by the command node, the alert notification to the external transceiver to initiate a mediation response related to the detected environmental anomaly.
  However, Delin discloses transmitting, by the command node, the alert notification to the external transceiver to initiate a mediation response related to the detected environmental anomaly (fig. 4; col. 15, lines 48-54).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Delin within the system of Skaaksrud in order to identify an item and locate its whereabouts thereby improving the reliability of the system.

 Regarding claims 2-23, Skaaksrud discloses wherein the security credential specific to the

ID nodes and storing the security credential specific to the respective one of the sensor-based ID nodes as the cached security credential on the command node. wherein the step of identifying which of the sensor-based ID nodes is one of the trusted sensors further comprises at least: obtaining, by the command node, the security credential specific to a particular one of the sensor-based ID nodes to determine whether a particular one of the sensor-based ID nodes is one of the trusted sensors; and
establishing, by the command node, an active association between the command node and the particular one of the sensor-based ID nodes when the security credential specific to the particular one of the sensor-based ID nodes indicates the particular one of the sensor-based ID nodes is one of the trusted sensors, wherein the established active association confirming that the particular one of the sensor-based ID nodes is one of the trusted sensors reflecting that the particular one of the sensor-based ID nodes is one of the confirmed sensor-based ID nodes. wherein    the    step    of obtaining the security credential comprises accessing a memory on the command node for a cached copy of the security credential specific to the particular one of the sensor-based ID nodes. wherein    the    step    of obtaining the security credential comprises requesting, by the command node, the security credential specific to the particular one of the sensor-based ID nodes. wherein    the    step    of requesting the security credential comprises transmitting a request, by the command node, to the external transceiver for the security credential specific to the particular one of the sensor-based ID nodes. wherein the active association between the command node and the particular one of the sensor-based ID nodes reflects a permissive; the particular one of the sensor-based ID nodes over which the particular one of the sensor-based ID nodes securely broadcasts its sensor data (fig. 3-fig. 4; page 2, [0014-0015]).

 Regarding claims 25, 52, Skaaksrud discloses wherein the transit vehicle comprises an airplane (page 15, [0190]).
 Regarding claims 26, 53, Skaaksrud discloses wherein  the transit vehicle comprises one from
the group consisting of a railway conveyance, a maritime vessel, and a roadway conveyance (page 40, [0462]).
 Regarding claims 27, 54, Skaaksrud discloses wherein the command node comprises a
container node integrated as part of the shipping container (page 40, [0462]).
  Regarding claims 28, 55, Skaaksrud discloses wherein the command node comprises a master node associated with the shipping container and implemented separately from the shipping container (page 40, [0462]).
  Regarding claims 29, 56, Skaaksrud discloses wherein at least one of the sensor-based ID 
nodes are disposed on part of the shipping container (fig. 3).
 Regarding claims 30, 57,  Skaaksrud discloses wherein at least one of the sensor-based ID
nodes is affixed to an object being transported within the shipping container (fig. 3).
 Regarding claim 32, Skaaksrud discloses wherein the command node processor is
further programmatically configured to download the security credentials and maintain the security credentials as cached security credentials on the command node memory (fig. 3-fig. 4).
 Regarding claims 33-50, Skaaksrud discloses wherein the command node processor is
programmatically configured to identify which of the sensor-based ID nodes is one of the trusted sensors by being further programmatically configured to be operative to:

establish a trackable association between the command node and the particular one of the sensor-based ID nodes by generating association data reflecting the trackable association when the one of the security credentials specific to the particular one of the sensor-based ID nodes indicates the particular one of the sensor-based ID nodes is one of the trusted sensors, wherein the established trackable association confirming that the particular one of the sensor-based ID nodes is one of the trusted sensors and reflecting that the particular one of the sensor-based ID nodes is one of the confirmed sensor-based ID nodes (fig. 3-fig. 4).
  Regarding claims 59-79, Skaaksrud discloses wherein the step of identifying which of the sensor data is trusted sensor data further comprises: accessing, by the command node, a primary list of sensors maintained on the command node; comparing, by the command node, the primary list of sensors against the validation data included with the sensor data in each of the respective signals broadcast from the sensor-based ID nodes to identify a subset of the sensor data confirmed to be generated by one from the primary list of sensors, wherein the identified subset of the sensor data to be the trusted sensor data (fig. 3-fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger et al. (US 2009/0322510) discloses securing, monitoring….containers.
Neves et al. (US 2017/0086011) discloses systems…..moving things.
Meinhart et al. (US 2010/0210029) discloses device………..agents.
Psota et al. (US 2017/0091320) discloses natural language….resolution.

Hawkins et al. (US 2016/0217164) discloses sparse……..data.
Peel et al. (US 2004/0174259) discloses container tracking system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







June 2, 2021

                                                                              /DANIEL PREVIL/                                                                              Primary Examiner, Art Unit 2684